DETAILED ACTION
	Applicants’ Amendment and Response filed 3/8/2021 have been entered.  Claims 19, 29-31, 33 are amended; 19-26, 28-34 are pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of lincRNA Fendrr in the reply filed on 12/20/18 is acknowledged.  Applicants’ arguments are persuasive.  The restriction requirement from 11/2/18 has been withdrawn.  Claims 19-34 are under examination.

Information Disclosure Statement
The IDS filed 3/8/2021 has been considered.

Response to Arguments
112, Written Description.  Applicants argue that the structures of lincRNA promoters were sufficiently characterized to be considered conventional in the art as of the Applicant’s effective filing date. Additionally, Applicants respectfully submit that there is no evidence to support the extension of the unpredictability of the structure-function relationship of the lincRNA transcript itself to the promoter of lincRNA gene.   In particular, Applicants argue at pages 8+, citing Guttman, Khalil, Derrien, Huarte as support that lincRNA promoters were conventional at the time of filing.
These arguments are considered but not persuasive.  The claimed invention requires obtaining a genetically modified rodent whose genome comprises an endogenous lincRNA locus genetically modified to comprise a replacement of a sequence coding for the lincRNA with a reporter gene, wherein the replacement abolishes the synthesis and function of the lincRNA and wherein an endogenous promoter of the lincRNA locus controls expression of the reporter gene.  Furthermore, the claims require performing phenotypic studies in an organ system, tissue and/or cell that expresses the reporter gene to detect the absence or presence of a loss-of-et al. (2012) Genome Research 22: 1775-1789), lncRNAs and a subclass known as large intergenic non-coding RNAs (lincRNAs) resemble protein-coding mRNAs in structure, synthesis, and the chromatin character of their genes. Whether or not this structural similarity extends to a functional diversity that matches that of proteins remains an open question.”  See p. 70, ¶269.  Thus, in order to practice the claimed invention, the skilled artisan must know what the function of a lincRNA is before determining that the loss of its function results in a specific mutant phenotype.  
Applicants argue at pp. 12+ that the state of the art as it relates to the unpredictability of the structure-function of the lincRNA transcripts, not the structure function of the lincRNA genes and provide Carninci as evidence of this argument, and that the structure and function of a lincRNA promoter was considered conventional at the time of filing. Applicants argue that whether a particular lincRNA transcript was biologically relevant, and if so, how the lincRNA transcript fulfilled that role was unpredictable. For purposes of completing the record, Applicants further clarify the structure function dilemma presented by lincRNA transcripts to further highlight why this unpredictability is not applicable to the structure-function relationship of lincRNA promoters.  Applicants at p. 13+ cite Blythe et al., as evidence that the structure function of messenger RNA (mRNA) is not complicated. The primary structure, i.e., the sequence, provides the template, with well-defined start and stop sites from which to translate an amino acid. Moreover, the resulting amino acid sequence provides validation for the exon-intron boundaries and/or splicing alternatives of the mRNA. As non-coding RNA, the same cannot be said for lincRNA transcripts. The lack of an encoded protein makes it difficult to determine how the structure, e.g., the primary sequence, of the lincRNA effectuates its function and/or to validate the precise exon/intron boundaries of a lincRNA transcript. Although it is becoming clear that lincRNAs may effectuate its function via secondary and tertiary structures, such structure-function relationship remains unpredictable, particularly in light of the unpredictability as to whether a particular lincRNA plays a biological role at all.
These arguments are not persuasive.  Even assuming Applicants’ arguments that lincRNA promoters were sufficiently characterized, the mere knowledge of the promoter gives no guidance to the thousands of unknown lincRNAs, and their specific biological functions, such that one of skill could recognize Applicants had the described these lincRNAs and could then correlate this loss of function to a specific mutant phenotype.  This is also supported by the as-filed disclosure, who cites Derrien, who states that the structure-function relationship has not been established for all but a few lnc RNAs; thus, the fact that a lincRNA promoter may have conservation, does not provide any guidance for the specific lincRNA that is expressed by said promoter, or if the lincRNA is even expressed at all.  To this point, Guttman states that, “There is growing recognition that mammalian cells produce many thousands of large intergenic transcripts.  However, the functional significance of these transcripts has been particularly controversial. Although there are some well-characterized examples, most (>95%) show little evidence of evolutionary conservation and have been suggested to represent transcriptional noise.”  Abstract, p. 223.  In particular, Guttman teaches that in order to expand understanding of functional lincRNAs, two challenges are:  (1) identifying lincRNAs that are most Discussion).  Thus, given that one of skill in the art would not have known if the endogenous lincRNA locus had any function at all, these loci and their associated promoters are not described; therefore, using an undescribed lincRNA and its associated promoter to determine a loss of function mutant phenotype in a mouse would not be described because the genus of the endogenous lincRNA promoters and endogenous lincRNA loci are not described.
Applicants argue at pages 8+ of the Response that Guttman identified lincRNAs that show strong purifying selection in their genomic loci, exonic sequences and promoter regions, with greater than 95% showing clear evolutionary conservation (p. 11 of the Response). However, this conservation only relates to lincRNAs that Guttman previously selected using the specific K4-K36 domain to identify putative functional lincRNAs, and does not apply to all lincRNAs.   Thus, the genus of “lincRNAs” and “lincRNA promoters” are not sufficiently described.  
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) 
In the instant case, Applicants are providing art that shows how one might obtain possession of members of the claimed genus, by, for example the methods taught by Guttman that identifies a subset of lincRNAs, but does not show the function of other unknown lincRNAs that do not have the specific K4-K36 domain or their respective promoters.  Thus, the instant method requires at least some knowledge of the biological function or specific characteristics of uncharacterized and unknown lincRNAs prior to producing the mouse, as it is not possible to compare and verify a loss-of-function mutant phenotype with a wild type phenotype if one did not know if a lincRNA has any biological function.  This is also clear from Applicants’ arguments at p. 15+ of the Response, which states that the determination of the biological role of a lincRNA was confounded because it was still unclear how a lincRNA could exert its function, e.g., whether the functions of a lincRNA are the result of “a transcript-dependent effect, the act of transcription itself, effects on other genes or transcripts, interactions with other proteins, or lincRNA-derived peptides” was unresolved.  Ransohoff et al.  Thus, given that Applicants have not shown possession of the claimed genus, i.e., over 15,000 lincRNAs, where only a small number have been characterized and the endogenous function has been elucidated, it is maintained that claims encompassing the genus of all lincRNAs and their respective promoters is not described.  The instant methods require a determination of how modification of a lincRNA results in a phenotype; however, because the claims are drawn to a genus of lincRNAs that have been described by the instant disclosure to 1) have any biological function, and even if biological function is shown, 2) the specific biological function such that one of skill could compare the modified phenotype from the unmodified phenotype.  The as-filed disclosure supports this argument, in particular, the targeted lincRNA genes were chosen because they had a variety of known expression patterns with an emphasis on neural expression, and for their potential involvement in development and the regulation of gene expression (p. 24, ¶103).  The disclosure teaches, “Members of the large intergenic non-coding RNA class were chosen for mutation because, by definition, lincRNA genes are isolated from neighboring protein-coding genes and their transcripts do not overlap (Guttman et al. (2009)). This feature allowed the design of deletion alleles that would have the least chance of interfering with the expression of nearby genes.”  Thus, in contrast to the claims, the specific lincRNAs tested by the instant disclosure were specifically chosen from a large genus of lincRNAs because they had been characterized with regard to their structure and function. See also Table 1, p. 25 of the disclosure which shows the specific genomic coordinates of the lincRNAs taught by the instant disclosure. Thus, the rejection is maintained. 
103. Applicants argue that at the time of filing, determining the biological role of a lincRNA was confounded because it was still unclear how a lincRNA could exert its function, e.g., whether the functions of a lincRNA are the result of “a transcript-dependent effect, the act of transcription itself, effects on other genes or transcripts, interactions with other proteins, or lincRNA-derived peptides” was unresolved. See pp. 16-17 of the Response.
These arguments are not persuasive.  The claims are broadly directed to any lincRNA.  However, in the rejection, Zhang teaches the knockdown and knockout of Malat1 gene locus (a lncRNA) to elucidate Malat1’s role in development and its biological function.  Huarte teaches the guidance for lincRNA-p21 and its endogenous promoter and provides motivation to study its role in vivo.  Huarte teaches a specific lincRNA, lincRNA-p21, whose biological function has been shown to be as a repressor in p53-dependent transcriptional responses.   Abstract.  Davey provides the artisan with methods to drive a reporter gene by an endogenous promoter.  As noted by Applicants the art of Guttman shows that specific lincRNAs have been identified and characterized by the art, this is further supported by the art of Huarte.  It is maintained that if an endogenous lincRNA and its promoter have been identified and characterized, contrary to Applicants’ arguments, it would have been obvious to the skilled artisan to knockout an endogenous lincRNA, using knockout methods known to the skilled artisan.  The claims only require knockout of the lincRNA and expression of a reporter gene from the endogenous lincRNA promoter, which is suggested by the combined art.  The combined art shows that there was a desire in the art to determine the biological role of lincRNAs.  Applicants’ arguments at pages 16-17 are not persuasive because although they suggest that Applicants have created alleles that would accurate report transcription activity, and abolished the synthesis and function of lincRNAs so that any phenotypes associated with the mutations would be informative about the critical functions of the targeted RNAs.  However, Applicants are arguing limitations that are not required by the claims.  The claims only require the knockout of the lincRNA locus to abolish synthesis and function of the lincRNA, which is fully suggested by the art.  It is unclear and unpersuasive as to how/if the alleles created by the instant invention that “would accurately report the transcription activity of the lincRNA genes” are structurally distinct from the knockout suggested by the combination of the art, and regardless, this structural limitation is neither recited nor required by the claims.  
Applicants provide the post-filing art of Elling at pages 18+ as evidence of unpredictability in the art as to the function of lincRNA, and whether such functions are redundant, and that undue experimentation would be required of the skilled artisan to try to ascertain a phenotype absent the information provided by the lacZ expression profiling.  See pages 17-19 of the Response.
These arguments are not persuasive.  In particular, the cited art of record is not directly broadly to any lincRNA, rather it provides specific guidance to analyze the phenotype of a specific lincRNA, lincRNA-p21 whose biological function has been shown to be as a repressor in p53-dependent transcriptional responses and binds to nhRNP-K 9p. 409, bridging sentence.   Applicants appear to argue that there is unpredictability in the art as to the function of lincRNA, however, the function of lincRNA-p21 is taught by Huarte; thus the generation of a knockout lincRNA-p21 would necessarily determine the spatiotemporal expression pattern of the lincRNA in the knockout mouse.  Applicants’ arguments that Elling was able to distinguish between the cis and trans activities of the lincRNA, the Examiner responds that Applicants are arguing limitations not required by the claims.  The combined art is sufficient to teach and suggest the production of the genetically modified rodent, as claimed; and further, performing phenotypic studies would be obvious to the skilled artisan producing knockout animals.  As noted on pages 8-9 of the prior Office action, it would have been obvious to the skilled artisan to study lincRNAs in the context of gene regulation, as well as components in disease pathways.  It would be obvious to the skilled artisan to try to produce a lincRNA knockout mouse to determine analyze the effects of the knockout.  In addition, the claims do not require that the resultant loss-of-function mutant phenotype even exist, see step c) of claim 19, “performing phenotypic studies in an organ system, tissue and/or cell that expresses the reporter gene to detect the absence of presence of a loss-of-function mutant phenotype.”  Thus, the claims encompass a method where the resultant knockout lincRNA rodent has no phenotype.  
 Regarding Applicants’ arguments at page 19, last ¶, the Examiner responds that Applicants’ knockout alleles are not structurally distinct from that of the combined art and any differences are not claimed.  Accordingly, the art is sufficient to fulfill the limitations of the claims.
Regarding Applicants’ arguments at page 20-21, regarding Zhang, the Examiner responds that the claims do not require the presence of a phenotype, see step c) of claim 19, which states, “performing phenotypic studies in an organ system, tissue and/or cell that expresses the reporter gene to detect the absence of presence of a loss-of-function mutant phenotype.”  Thus, contrary to Applicants’ arguments, there is no requirement to validate upregulation of the genes is a direct result of the Malat1 mutation, because no requirement for a phenotype is required to fulfill the limitations of the claims.  The claims merely relate to a method of screening and determining if a knockout lincRNA rodent has a phenotype; they do not require any further validation steps or analysis.
Regarding Applicants’ arguments at p. 21-22 that Grote’s knockout mice had a different phenotype (embryonic lethality associated with heart and body wall associated with a prominent omphalocele, a reduction in ventral body wall thickness, and a heart defect that caused blood accumulation in the right atrium, whereas the Fendrr knockout mice of the instant application survived to birth succumbing shortly after from apparent breathing problems; such breathing problems correlated not only with a defect in the developing lungs of embryos, but also, with the expression pattern of lacZ when driven by the  endogenous Fendrr promoter, e.g., with the spatiotemporal expression pattern of Fendrr; the Examiner responds that the claims are not commensurate in scope with Applicants’ arguments.  For example, the claims and the disclosure teaches that all of the gene-ablating deletion alleles contained a beta-galactosidase reporter gene (see arguments; p. 71, ¶272 and ¶273).  The disclosure states that, “Although there was evidence from cell-based and selected tissue dissection studies for tissue-specific lincRNA expression we wanted to complement this knowledge base by producing the higher definition expression patterns afforded by lacZ expression profiling, which can resolve tissue and organ expression both spatially and temporally, thereby, revealing subdomains and in some cases, cell-type specificity not resolved by tissue dissection experiments.”  In addition, the disclosure teaches that they surveyed the expression patterns of the 20 targeted lincRNA genes, using X-gal staining for beta-galactosidase activity on mid-gestation embryos and adult whole mount tissue (p. 74, ¶278).  Thus, the disclosure selected specific lincRNA genes that were previously known; used X-gal staining to determine the endogenous expression of these specific lincRNA genes, then produced a knockout lincRNA mouse model, and compared the X-gal staining from the knockout mouse to the wild-type expression.  Although Applicants allude to the importance of the specific alleles created, the importance of determining the spatiotemporal expression pattern of a lincRNA, and a nexus between knockout of said lincRNA and the resultant phenotype, none of these limitations are required or recited in the instant claims.  In fact, the claims as written encompass mice that have had a lincRNA knockout with no phenotype.   The minimal requirements of the claims are the production of a lincRNA knockout mouse and determining if the mouse has a phenotype.  This is fulfilled by the combination of the cited art. 
Regarding Applicants’ arguments at p. 23, the Examiner responds that the art of Davey provides the skilled artisan with a method to expression of a reporter gene by an endogenous promoter, and Huarte provides teachings with regard to the lincRNA-p21 promoter and sequence.  In addition, in response to Applicants’ arguments at pages 23-24, the Examiner responds that Davey is relied upon to show that one would use the expression of a reporter gene to provide guidance for the expression pattern for a lincRNA of interest.  However, Zhang shows that it is possible to knockout a lincRNA of interest. In addition, it is maintained that that the proposed combination teaches the elements of the claim, because the broadest claims do not require the entire sequence coding for the lincRNA to be replaced, thus the teachings of the combined teachings fulfill the claimed invention; and regarding claim 23, the Examiner notes that on p. 9, last ¶, it would have been obvious to the skilled artisan to determine how much and which portion of a lincRNA locus to delete in order to result in knockout of the lincRNA.  Determination of a specific exon or exons required to knockout a gene when given the sequence of a gene, such as recited in claim 23, would be routine to the skilled artisan, as noted by Zhang’s techniques.


Claim Rejections - 35 USC § 112 - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26, 28-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require obtaining a genetically modified rodent whose genome comprises an endogenous lincRNA locus genetically modified to comprise a replacement of a sequence coding for the lincRNA with a reporter gene, wherein the replacement abolishes the synthesis and function of the lincRNA and wherein an endogenous promoter of the lincRNA locus controls expression of the reporter gene.  
The specification teaches the general methodology for inserting a nucleic acid (such as a reporter gene) to an endogenous lncRNA promoter (p. 18, ¶80-81).  The working examples of the specification teach the production of LincRNA mice using the VelociMouse method (Example 3, p. 66).  Example 11 teaches a survey of 20 knockout mouse lines were designed to examine the biological functions of lincRNAs, and have found a variety of phenotypes.  See p. 69 and Table 1.  The disclosure teaches that, “Representing approximately 15,000 transcripts from nearly 10,000 genomic loci in human cells (Derrien T, et al. (2012) Genome Research 22: 1775-1789), lncRNAs and a subclass known as large intergenic non-coding RNAs (lincRNAs) resemble protein-coding mRNAs in structure, synthesis, and the chromatin character of their genes. Whether or not this structural similarity extends to a functional diversity that matches that of proteins remains an open question.”  See p. 70, ¶269.
Further, “Because structure-function relationships have not yet been established for all but a few lncRNAs and there is no open reading frame as a guide, the knockout strategies available to protein-coding genes may not be applicable to the genomic loci that encode lncRNAs. Although the annotation of lncRNA genes has improved (Derrien T, et al. (2012) Genome Research 22: 1775-1789), the precise boundaries of some genes may still remain ambiguous, which can complicate knockout allele design.”  See p. 71, ¶272.  Further, “Reporter gene replacement has been applied successfully to non-coding RNAs such as the well-studied Gt(ROSA)26Sor locus which encodes a lncRNA, and the gene for the small non-coding RNA miR- 155, but rules for creating such alleles for lncRNAs may need to be developed.” Ibid.
The disclosure teaches that little is known between structure and function for lincRNA genes that could guide design alleles.  Thus, for lincRNAs that reside very near a protein-coding gene and may share a divergent promoter, the deletion start point was set in the second exon to avoid the chance of disrupting the transcription of the neighboring gene.  See Figure 1 and p. 73, ¶277.  
Thus, the disclosure establishes that little is known regarding the structure and function of lincRNAs.  This is also supported by the art of Guttman, Nature, 477: 295-300, 2011, who states that, “Although thousands of large intergenic non-coding RNAs (lincRNAs) have been identified in mammals, few have been functionally characterized, leading to debate about their biological role.”  
The claims require that the sequence encoding the reporter gene is operably linked to the endogenous promoter of the lincRNA.  However, the genus of endogenous lincRNA promoters, which, when constructed and used as claimed lacks a written description, and as such, there is no indication that Applicants had possession of the claimed invention.  The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants’ effective filing date.  Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention.  Pfaff v. Wells Electronics, Inc.,  48 USPQ2d 1641, 1646 (1998).  
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, the disclosure and art establish that there is a large genus of lincRNAs (at least several thousand), that have not been characterized and that the structure/function relationship lincRNAs has not been established.  Thus, the endogenous promoters of these thousands uncharacterized lincRNAs would similarly not have been characterized, and the structure and function of these promoters would not have been described.  The instant disclosure teaches lincRNA knockout deletion alleles from 20 lincRNAs, but does not disclose the endogenous promoters for these lincRNAs, and thus, it is unclear if these promoters have been characterized, or if the working examples are representative of the claims (i.e., an endogenous lincRNA promoter that controls the expression of the reporter gene).
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence or amino acid sequence), specific features and functional attributes that would distinguish different members of the claimed genus.  
The skilled artisan cannot envision the detailed chemical structure of all of the lincRNA promoters that are encompassed by the claims, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention, and a reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Regarding claims 28-31, the claims require a specific phenotype.  However, the disclosure only provides guidance for a single species of lincRNA that produces this phenotype (e.g., claim 28 recites a respiratory tract defect, the disclosure teaches that Fendrr mice had a lung disorder (p. 77, ¶284 and p. 80, ¶291).  Thus, given that the specific phenotypes claimed in claims 28-31 are only described knockout of a specific lincRNA and the claims are not limited to the specific lincRNA, and lincRNAs, as a genus are not described, these claims are not described.
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class.  The specification only provided the bovine sequence.
	Applicant is reminded that Vas-Cath makes clear that the written description of 35 U.S.C. 112 is severable from its enablement provision [see p. 1115].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19-23, 25, 26 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Cell Reports 2, 111–123, July 26, 2012, IDS, when taken with Huarte et al., Cell 142, 409–419, August 6, 2010, IDS and Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006.
	Regarding claim 19, Zhang teaches that thousands of long noncoding RNAs (lncRNAs) have been identified in genomic studies, yet there is no genetic evidence of their in vivo function.  Zhang teaches that to elucidate in vivo function of a lncRNA, Malat1, they evaluated the consequences of its knockdown in adult mice by using an antisense approach and found no significant morphologic change in tissue organization upon its transient depletion.  They also produced a loss-of function mouse and found that histopathologic characterization showed that Malat1ncRNA and its transcription are dispensable for mouse pre- and post-natal development.  Inactivation of theMalat1gene results in a nearly 2-fold upregulation of several genes that reside adjacent to theMalat1locus, including the lncRNANeat.  See p. 112, col. 1, ¶2.  In particular, Zhang teaches that knockdown of Malat1 did not achieve noticeable abnormality (pp. 13-14, bridging ¶), so a Malat1 knockout mouse was developed to delineate Malat1’s role in development and its biological function, and found that no obvious gross phenotypes were observed in mutants (p. 114-115).  Zhang noted that, “Although we did not observe changes in either global gene expression or alternative pre-mRNA splicing in the Malat1knockout mutants, we did identify a small number of genes with statistically significant changes in expression in liver and brain cortex.”
	Thus, Zhang provides a method for screening/testing a mutant phenotype in a knockout mouse, and performing phenotypic studies on said mouse.  See, p. S1, Generation of Malat1 knockout mice; Whole mouse phenotyping.  Zhang provide teachings to compare their knockout mice to control mice, which would fulfill the limitations of claim 19, step c.   See, for example, p. 116. 
However, Zhang does not explicitly teach 1) the modification of an endogenous lincRNA locus; 2) that the construct comprises a reporter gene, wherein the reporter gene’s expression is controlled by the endogenous lincRNA promoter (claim 19).
Huarte teaches the identification and characterization of lincRNA-p21.  Particularly, Huarte teaches that, “In an attempt to understand the potential biological roles of lincRNAs, a method to infer putative function based on correlation in expression between lincRNAs and protein-coding genes was developed.”  See p. 409, col. 2, ¶1).  Huarte teaches the promoter and transcript structure of lincRNA-p21 gene locus (p. 412, Figure 2) and that they cloned the promoter into a luciferase reporter vector (p. 411, col. 2, ¶1, and Experimental Procedures).  Huarte suggests various mechanisms in which lincRNA-21 contributes to repression at specific loci, but further experiments would be needed to determine its exact role.  Huarte suggests that it is important to study lincRNAs in the context of gene regulation, as well as components in disease pathways and potential targets for developments of therapy (p. 418, col. 1 ¶3-5).  Thus, Huarte provides guidance for a specific endogenous lincRNA and its promoter, and provides motivation to study its role in vivo.
Although neither Zhang nor Huarte teach using a construct comprises a reporter gene, wherein the reporter gene’s expression is controlled by the endogenous lincRNA promoter, Davey is a review of the production of genetically modified mice, and states that when a reporter gene is driven by an endogenous promoter, the expression pattern of the targeted gene can be determined in vivo.  See p. E435, col. 2, Functional Genomics, ¶2.  
Thus, it would have been obvious to the skilled artisan to modify the teachings of Zhang, who teach a lncRNA knockout mouse, to produce a lincRNA knockout mouse, using the lincRNA taught by Huarte, with a reasonable expectation of success.  LincRNAs are a subset of lncRNas, and as noted by both Zhang and Huarte, elucidation of biological non-coding RNAs is an art-recognized goal.  In particular, one of skill in the art would have been motivated to make this modification to further elucidate the biological role of Huarte’s lincRNA-p21, in vivo, as suggested by Huarte who teach that it is important to study lincRNAs in the context of gene regulation, as well as components in disease pathways and potential targets for developments of therapy (p. 418, col. 1 ¶3-5).  This is also further supported by Zhang who teaches, “A complete understanding of their in vivo function(s) requires molecular and cell biological characterization as well as the development of genetic models to assess their role(s)at the more complex organismal level.” See p. 119, col. 1, Discussion.
In addition, one of skill in the art would have been motivated to drive a reporter gene by the endogenous lincRNA promoter, because Davey teaches that the expression of the reporter gene would provide guidance for the expression pattern of a lincRNA of interest.  Huarte teach the structure of the lincRNA-p21 gene locus and promoter.  One of skill could readily use this information to knockout the endogenous locus, and drive expression of a reporter gene from the lincRNA-p21 promoter with a reasonable expectation of success in elucidating the expression pattern of the lincRNA-p21 in vivo.
Regarding claims 20 and 22, Zhang teaches analysis of various cell and tissue types of their knockout mice.  Thus, it would be obvious to the skilled artisan, given the combination of Zhang, Huarte and Davey, to analyze at least one cell type expressing the reporter gene.  One of skill in the art would have been motivated to do so in order to determine the effect of the knockout on cells.
Regarding claims 21 and 22, Zhang analyzed whether the homozygous deletion of Malat1 would result in aberrations in pre- and/or postnatal development or tissue maturation.  Thus, it would be obvious to the skilled artisan, given the combination of Zhang, Huarte and Davey, to analyze the expression of the reporter gene during embryogenesis, adulthood and death of the rodent to determine the biological effect of the knockout on the mouse throughout development.
Regarding claim 23, Zhang teaches their knockout mice lacked ~3 kb genomic region containing the 5’ end of the Malat1 gene and its promoter, which was sufficient to deplete Malat1 expression in the mouse tissues (p. 114, col. 1, and Figure 3).  Huarte teaches that lincRNA-p21 is made up for two exons (p. 411, col. 2., LincRNA-p21 Is Induced by p53 in Different Cell Systems).  Thus, it would have been obvious to the skilled artisan to determine how much and which portion of a lincRNA locus to delete in order to result in knockout of the lincRNA.  Determination of a specific exon or exons required to knockout a gene when given the sequence of a gene, such as recited in claim 23, would be routine to the skilled artisan, as noted by Zhang’s techniques.
Regarding claims 25 and 26, Davey teaches that reporter genes, such as -geo (a fusion protein encoded by lacZ and the neomycin resistance gene) are commonly used when a targeted gene is driven by the endogenous promoter (p. E435, col. 2, Functional Genetics). Thus, it would be obvious to the skilled artisan to utilize a -geo reporter gene to observe expression pattern of a lincRNA.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Cell Reports 2, 111–123, July 26, 2012, IDS when taken with Huarte et al., Cell 142, 409–419, August 6, 2010, IDS and Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006, as applied to claims 19-23, 25, 26 above, and further in view of Haruyama et al., Curr Protoc Cell Biol. 2009 March ; CHAPTER: Unit–19, pages 1-12.
Zhang, Huarte and Davey are summarized and relied upon as detailed above.  They do not explicitly teach that the reporter gene is operably linked to a kozak sequence (claim 24).
However, prior to the effective date of the instant invention, Haruyama teaches in the design of transgene constructs, “A protein coding sequence is usually a full-length cDNA derived from the RNA of a gene of interest. This sequence normally contains a translational start codon (ATG), a translational stop codon, and a Kozak sequence upstream of the start codon so that the ribosome can scan and recognize the proper translation start and stop sites on mRNA.” (p. 3, Protein coding sequence and transcription start site).  
Accordingly, it would have been obvious to the skilled artisan to operably link a Kozak sequence to the reporter gene, so that the ribosome can scan and recognize the proper translation start and stop sites on the mRNA.   There would have been a reasonable expectation of success because putting a Kozak sequence in a transgene cassette (such as one used to knockout a gene of interest) is routine and obvious to the skilled artisan, as taught by Haruyama.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 19-23, 25, 26, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotte et al., Developmental Cell 24, 206–214, January 28, 2013, IDS when taken with Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006.
Regarding claim 19, Grotte et al., teach the identification of a lincRNA, Fendrr that is expressed in nascent lateral plate mesoderm.  Grotte teaches that the replaced the first exon of both chromosomes in ES cells with a strong transcriptional stop signal to generate a Fendrr null mutant (Figure 2A and p. 208, col. 2).  Grotte teaches that the homozygous mutants were found to be embryonic lethal around E13.75 (p. 208).  Grotte compared these mice to wild-type mice (Figure 2C).  Thus, Grotte teaches methods for screening a mutant phenotype of a lincRNA knockout, and performing phenotypic studies on said mouse embryos.  
Regarding claims 23 and 34, Grotte teaches replacing the first exon of Fendrr with a transcriptional stop codon.  However, it would have been obvious to the skilled artisan to determine how much and which portion of any lincRNA locus to delete in order to result in knockout of the lincRNA.  Determination of a specific exon or exons, such as recited in claim 23, would be routine to the skilled artisan, as noted by Grotte’s techniques.
Regarding claim 32, Grotte teaches the knockout of Fendrr (p. 208).
Regarding claim 33 (ii), Grotte teaches that the homozygous mutants were found to be embryonic lethal around E13.75 (p. 208).  
However, Grotte does not explicitly teach that their construct comprises a reporter gene, wherein the reporter gene’s expression is controlled by the endogenous lincRNA promoter (claim 19).
Davey is a review of the production of genetically modified mice, and states that when a reporter gene is driven by an endogenous promoter, the expression pattern of the targeted gene can be determined in vivo.  See p. E435, col. 2, Functional Genomics, ¶2.  
Thus, it would have been obvious to the skilled artisan to modify the teachings of Grotte, who teach a Fendrr knockout mouse and drive reporter gene expression by the endogenous Fendrr promoter to determine Fendrr’s biological roles in development, as well as at a cellular level.  One of skill could readily use this information to knockout the endogenous locus, and drive expression of a reporter gene from the Fendrr promoter in vivo, a reasonable expectation of success. 
Regarding claim 20 and 22, Grotte teaches analysis of various cell and tissue types of their knockout mice (Figure 2D).  Thus, it would be obvious to the skilled artisan, given the combination of Grotte, Huarte and Davey, to analyze at least one cell type expression the reporter gene.  One of skill in the art would have been motivated to do so in order to determine the effect of the knockout on cells because utilizing a reporter gene would provide guidance on Fendrr’s expression pattern in vivo. 
Regarding claims 21 and 22, Grotte analyzed the effect of the homozygous Fendrr knockout on embryonic tissues.  Thus, it would be obvious to the skilled artisan, given the combination of Grotte, Huarte and Davey, to analyze the expression of the reporter gene during embryogenesis, adulthood and death of the rodent to determine the biological effect of the knockout on the mouse.  
Regarding claims 25 and 26, Davey teaches that reporter genes, such as -geo (a fusion protein encoded by lacZ and the neomycin resistance gene) are commonly used when a targeted gene is driven by the endogenous promoter (p. E435, col. 2, Functional Genetics). Thus, it would be obvious to the skilled artisan to utilize a b-geo reporter gene to observe expression pattern of a lincRNA.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotte et al., Developmental Cell 24, 206–214, January 28, 2013, IDS when taken with Davey et al., Am J Physiol Endocrinol Metab 291: E429–E438, 2006, as applied to claims 19-23, 25, 26, 32-34 above, and further in view of Haruyama et al., Curr Protoc Cell Biol. 2009 March; CHAPTER: Unit–19, pages 1-12.
Grotte and Davey are summarized and relied upon as detailed above.  They do not explicitly teach that the reporter gene is operably linked to a kozak sequence (claim 24).
However, prior to the effective date of the instant invention, Haruyama teaches in the design of transgene constructs, “A protein coding sequence is usually a full-length cDNA derived from the RNA of a gene of interest. This sequence normally contains a translational start codon (ATG), a translational stop codon, and a Kozak sequence upstream of the start codon so that the ribosome can scan and recognize the proper translation start and stop sites on mRNA.” (p. 3, Protein coding sequence and transcription start site).  
Accordingly, it would have been obvious to the skilled artisan to operably link a Kozak sequence to the reporter gene, so that the ribosome can scan and recognize the proper translation start and stop sites on the mRNA.   There would have been a reasonable expectation of success because putting a Kozak sequence in a transgene cassette (such as one used to knockout a gene of interest) is routine and obvious to the skilled artisan, as taught by Haruyama.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thaian N. Ton/Primary Examiner, Art Unit 1632